DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-23 are pending.
Claims 1, 6‐7, 11‐12, 17‐18, and 21‐23 are being examined (Species 4)
Claims 2‐5, 8‐10, 13‐16, and 19‐20 are withdrawn from consideration.


Response to Arguments (Election Requirement of Species)
Applicant's election with traverse of Species 4 (claims 6-7, 11, 17-18 and 21, together with generic claims 1 and 12, and newly amended claims 22-23) in the reply filed on 2/15/2021 is acknowledged. The traversal is on the ground(s) that there is no serious burden for search and examination of all identified Species.
This is not found persuasive. The identified species belong to different technological areas or different technical characteristics. There is certainly a search and/or examination burden for the distinct species as set forth in the requirement of species election because at least the following reasons apply: the distinct species require different fields of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Although occasionally the posteriori search results may indicate one or more species contained together in a reference document, it is not usually expected as desired and it is often by chance.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 12, 17-18 and 21 (also the withdrawn claims 14-16 and 19-20) is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim(s) 12 is/are directed to "Computer readable medium". Applicant describes a computer readable medium by giving an open-ended list in the specification: “Such computer programs are typically stored in physical storage media such as electronic-based, magnetic-based storage devices, and/or optically-based storage devices, where they are read into a processor and executed”, [0037]. "Computer readable medium" is not explicitly or deliberately defined to include only the non-transitory embodiments in the specification. Moreover, the term "Computer readable medium" can encompass carrier waves. See, e.g. U.S. Patent No. 7,139,977 co1.3 11.20-24 ("In particular, the methods described herein may be implemented by a series of computer-executable instructions residing on a storage medium such as a carrier wave, disk drive, or computer-readable medium."), U.S. Pat. App. Pub. No. 2008/0165127 at paragraph [0071] ("Examples of the portable device or computer readable recording medium include ... storage media such as carrier waves (e.g., transmission through the Internet)."). The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (26 Jan 2010). See MPEP 2111.01. Signals are nothing but the physical characteristics of a form of energy, and as such is nonstatutory natural phenomena. See, e.g., In re Nuitjen, Docket no. 2006-1371 (Fed. Cir. Sept.20, 2007) (slip. op. at 18) ("A transitory, propagating signal like Nuitjen's is not a process, machine, manufacture, or composition of matter.' ... Thus, such a signal cannot be patentable subject matter."). 
Thus, claim(s) 12, 17-18 and 21 (also the withdrawn claims 14-16 and 19-20) is/are rejected under 35 U.S.C. 101 because, giving the claim(s) their broadest reasonable interpretation, the claimed "Computer readable medium" encompasses non-statutory subject matter. It is suggested to amend the recited “A computer-readable storage medium” to be "Non-transitory computer readable medium" for overcoming the rejection.


Claim Rejections - 35 USC § 102 and/or 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1, 6‐7, 11‐12, 17‐18, and 21‐23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al (Gradient Magnitude Similarity Deviation, 2014) in view of Garnavi et al (US2017/0270653).

Regarding claims 1 and 12, Xue et al teaches a method of measuring a similarity between a test video and a reference video, comprising:
computing pairs of gradient maps, each pair comprises a gradient map of a frame of the test video and a gradient map of a corresponding frame of the reference video;
(Xue et al, Fig. 1, reference image, distorted image; “The gradient magnitudes of r and d at location i, denoted by mr(i) and md(i)”, c1, p687)
computing quality maps based on the pairs of gradient maps;
(Xue et al, “the gradient magnitude similarity (GMS) map”, “The GMS map serves as the local quality map (LQM) of the distorted image d. Clearly, if mr(i) and md (i) are the same, GMS(i) will achieve the maximal value 1”, c1, p687, eq. (4); note that GMS(i) can be a plurality of quality maps corresponding to different regions in the image)
	Xue et al does not explicitly disclose but Garnavi et al teaches:
identifying saliency regions of frames of the test video;
(Garnavi et al, Fig. 1, saliency map generation 104; “A saliency map is a representation of an image's information content or attractiveness that draws a viewer's attention”, [0038])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Garnavi et al into the system or method of Xue et al in order to detect regions related to important human focused features in an image for further analysis and image processing. The combination of Xue et al and Garnavi et al also teaches other enhanced capabilities.
	The combination of Xue et al and Garnavi et al further teaches:
deriving a video similarity metric from the quality maps, using quality map values within the identified saliency regions; and
(Xue et al,  eq. (5), Gradient Magnitude Similarity Mean (GMSM); eq. (6), gradient magnitude similarity deviation (GMSD); Fig. 3, both GMSM and GMSD can be considered as a subjective quality indicator, a similarity metric; GMSM is a global quality metric and GMSD is about range of global distortion in an image (also a quality metric); c1, p688)
estimating a perceptual video quality score from the video similarity metric.
(Xue et al, “the deviation pooling strategy coupled with the GMS quality map can accurately predict the perceptual image quality”, c2, p688)

Regarding claims 6 and 17, the combination of Xue et al and Garnavi et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 22, wherein the saliency regions are determined from the quality maps.
(Garnavi et al, Fig. 1, pre-processing 102, saliency map generation 104; “At 102, images may be received or obtained and preprocessed … For example, the values are divided by 255 to get the normalized intensity image. The images are then resized to M.sub.1.times.M.sub.1 pixels before the feature extraction step. For example, the images are resized to 256x256 pixels. In one embodiment, a standard image size is used for performing quality assessment for the entire image”, [0035]; images may be resized to a standard size 256x256 for quality assessment, and then are inputted to 104 for saliency map generation; The image quality assessment may be the GMS map that reflects the image quality (c1, p687))

Regarding claims 7 and 18, the combination of Xue et al and Garnavi et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 22, wherein the saliency regions are determined from the pairs of gradient maps.
(Garnavi et al, see comment on claim 6; Xue et al, the GMS quality map, eq. (4), is generated from gradient magnitude images mr and md, c1, p687)

Regarding claims 11 and 21, the combination of Xue et al and Garnavi et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein the identifying saliency regions comprises:
	identifying saliency region categories;
deriving multiple video similarity metrics, each video similarity metric derived from the quality maps, using quality maps' values within a category of saliency regions of the saliency region categories; and
estimating, by a classifier, the perceptual video quality score from the derived multiple video similarity metrics.
(Xue et al, see comments on claim 1; the quality metric GMSD or GMSM can be the similarity metric, eqs. (5) and (6); “real-time image/video quality monitoring and prediction”, c2, p692; Fig. 2, while in Fig. 2 only one similarity metric GMSD is shown in each row; for a series of frames of a video, each frame of the video may have its own similarity metrics GMSD or GMSM; multiple frames => multiple GMSD metrics; also, GMSM, eq. (5), can be used as a perceptual video quality score; in eq. (5), i=1 to N may represent pixels of two or more frames of a video (e.g., frame 1 (f1) and frame 2 (f2)); therefore, GMSM (f1+f2) = (GMSM (f1) + GMSM(f2))/2 when f1 and f2 have the same pixel size according to eq. (5))

Regarding claim 22, the combination of Xue et al and Garnavi et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein
the quality maps are based on pixelwise comparisons of the pairs of gradient maps, and
each pixel in a quality map for a frame is based on a comparison of the gradient map of the frame in the test video at the pixel and the gradient map of the frame in the reference video at the pixel.
(Xue et al, “pixel-wise gradient magnitude similarity (GMS)”, [abstract]; eq. (4); “The GMS map is computed in a pixel-wise manner”, “The GMS map serves as the local quality map (LQM) of the distorted image d. Clearly, if mr(i) and md(i) are the same, GMS(i) will achieve the maximal value 1”, c1, p687; eq. (4) is about pixel-wise similarity comparison)

Regarding claim 23, the combination of Xue et al and Garnavi et al teaches a video quality score generator system, comprising:
a processing device, and
a memory storing instructions that, when executed by the processing device, cause:
	computing pairs of gradient maps, each pair comprises a gradient map of a frame of the test video and a gradient map of a corresponding frame of the reference video;
	computing quality maps based on \\pixelwise comparisons of\\ the pairs of gradient maps,
	\\wherein each pixel in a quality map for a frame is based on a comparison of the gradient map of the frame in the test video at the pixel and the gradient map of the frame in the reference video at the pixel;\\
	identifying saliency regions of frames of the test video;
	deriving a video similarity metric from the quality maps, using quality map values within the identified saliency regions; and
	estimating a perceptual video quality score from the video similarity metric.
(Xue et al, Garnavi et al, see comments on claim 1)
	The combination of Xue et al and Feng et al further teaches:
	… pixelwise comparisons of the pairs of gradient maps,
wherein each pixel in a quality map for a frame is based on a comparison of the gradient map of the frame in the test video at the pixel and the gradient map of the frame in the reference video at the pixel;
(Xue et al, “pixel-wise gradient magnitude similarity (GMS)”, [abstract]; eq. (4); “The GMS map is computed in a pixel-wise manner”, “The GMS map serves as the local quality map (LQM) of the distorted image d. Clearly, if mr(i) and md(i) are the same, GMS(i) will achieve the maximal value 1”, c1, p687; eq. (4) is about pixel-wise similarity comparison)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIANXUN YANG/
Primary Examiner, Art Unit 2664				4/3/2021